Exhibit 10.1

 

Share Exchange AGREEMENT

 

THIS AGREEMENT is made effective as of the 10th day of February, 2016

 

AMONG:         PACIFIC GREEN TECHNOLOGIES INC., a Delaware corporation      
(“Pubco”)     AND:         THE UNDERSIGNED SHAREHOLDERS OF ENVIROTECHNOLOGIES
INC. AS LISTED ON Schedule 1 ATTACHED HERETO       (the “Selling Shareholders”)

 

WHEREAS:

 

A. the Selling Shareholders are the registered and beneficial owners of certain
issued and outstanding shares in the capital of EnviroTechnologies, Inc.
(“Enviro”);

 

B. Pubco has agreed to issue common shares in the capital of Pubco as of the
Closing Date, as defined herein, to the Selling Shareholders as consideration
for the purchase by Pubco of the issued and outstanding common shares of Enviro
held by the Selling Shareholders; and

 

C. upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Enviro held by the Selling Shareholders to Pubco in exchange
for common shares of Pubco.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1. DEFINITIONS

 

1.1 Definitions

 

The following terms have the following meanings, unless the context indicates
otherwise:

 

  (a) “Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in this Agreement, and all amendments
and supplements, if any, to this Agreement;

 

  (b) “Closing” shall mean the completion of the Transaction, in accordance with
Section 6 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

  (c) “Closing Date” shall mean a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 10.6 following the satisfaction
or waiver by Pubco and Enviro of the conditions precedent set out in Sections
5.1 and 5.2 respectively;

 



 

 

 

  (d) “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement;

 

  (e) “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended;

 

  (f) “GAAP” shall mean United States generally accepted accounting principles
applied in a manner consistent with prior periods;

 

  (g) “Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 

  (h) “Enviro Shares” shall mean the certain common shares of Enviro held by the
Selling Shareholders, consisting of the issued and outstanding common shares of
Enviro beneficially held, either directly or indirectly, by the Selling
Shareholders;

 

  (i) “Post-Closing” shall mean the completion of the Transaction, in accordance
with Section 7 hereof, at which the Post Closing Documents shall be delivered by
the parties;

 

  (j) “Post-Closing Date” shall mean a date that is not more than 90 days on or
after the Closing Date, as determined by Pubco, in its sole discretion;

 

  (k) “Post-Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Post Closing pursuant to this
Agreement;

 

  (l) “Pubco Shares” shall mean the fully paid and non-assessable common shares
of Pubco, to be issued to the Selling Shareholders by Pubco on the Closing Date;

 

  (m) “SEC” shall mean the Securities and Exchange Commission;

 

  (n) “Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 

  (o) “Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments; and

 

  (p) “Transaction” shall mean the purchase of the Enviro Shares by Pubco from
the Selling Shareholders in consideration for the issuance of the Pubco Shares.

 

1.2 Schedules

 

The following schedules are attached to and form part of this Agreement:

 

  Schedule 1 – Selling Shareholders   Schedule 1A – Execution Page of Selling
Shareholders   Schedule 2A – Certificate of Non-U.S. Shareholder   Schedule 2B –
Certificate of U.S Shareholder

 



 - 2 - 

 

 

1.3 Currency     All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.

 

2. THE OFFER, PURCHASE AND Sale of Shares

 

2.1 Offer, Purchase and Sale of Shares       Subject to the terms and conditions
of this Agreement, the Selling Shareholders hereby covenant and agree to sell,
assign and transfer to Pubco, and Pubco hereby covenants and agrees to purchase
from the Selling Shareholders all of the Enviro Shares held by the Selling
Shareholders.

 

2.2 Consideration       As consideration for the sale of the Enviro Shares by
the Selling Shareholders to Pubco, Pubco shall allot and issue the Pubco Shares
to the Selling Shareholders in the amount set out opposite each Selling
Shareholder’s name in Schedule 1. The Selling Shareholders acknowledge and agree
that the Pubco Shares are being issued pursuant to an exemption from the
prospectus and registration requirements of the Securities Act. As required by
applicable securities law, the Selling Shareholders agree to abide by all
applicable resale restrictions and hold periods imposed by all applicable
securities legislation. All certificates representing the Pubco Shares issued on
Closing will be endorsed with one of the following legends pursuant to the
Securities Act in order to reflect the fact that the Pubco Shares will be issued
to the Selling Shareholders pursuant to an exemption from the registration
requirements of the Securities Act:       For the Selling Shareholders not
resident in the United States:

  

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 



 - 3 - 

 

 

For the Selling Shareholders resident in the United States:

 

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 

2.3 Share Exchange Procedure

 

Each the Selling Shareholder may exchange his, her or its certificate
representing the Enviro Shares by delivering such certificate to Pubco duly
executed and endorsed in blank (or accompanied by duly executed stock powers
duly endorsed in blank), in each case in proper form for transfer, with
signatures guaranteed, and, if applicable, with all stock transfer and any other
required documentary stamps affixed thereto and with appropriate instructions to
allow the transfer agent to issue certificates for the Pubco Shares to the
holder thereof, together with:

 

  (a) if the Selling Shareholder is not resident in the United States, a
Certificate of Non-U.S. Shareholder (the “Regulation S Certificate”), a copy of
which is set out in Schedule 2A; and

 

  (b) if the Selling Shareholder is resident in the United States, a Certificate
of U.S. Shareholder (the “Rule 506 Certificate”), a copy of which is set out in
Schedule 2B.

 

(collectively, the “Questionnaires”)

 

2.4 Fractional Shares       Notwithstanding any other provision of this
Agreement, no certificate for fractional shares of the Pubco Shares will be
issued in the Transaction. In lieu of any such fractional shares, if any of the
Selling Shareholders would otherwise be entitled to receive a fraction of a
share of the Pubco Shares upon surrender of certificates representing the Enviro
Shares for exchange pursuant to this Agreement, the Selling Shareholders will be
entitled to have such fraction rounded up to the nearest whole number of Pubco
Shares and will receive from Pubco a stock certificate representing same.

 



 - 4 - 

 

 

2.5 Closing Date       The Closing will take place, subject to the terms and
conditions of this Agreement, on the Closing Date.

 

2.6 Restricted Shares       The Selling Shareholders acknowledge that the Pubco
Shares issued pursuant to the terms and conditions set forth in this Agreement
will have such hold periods as are required under applicable securities laws and
as a result may not be sold, transferred or otherwise disposed, except pursuant
to an effective registration statement under the Securities Act, or pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws. In addition to the foregoing, the Selling
Shareholders agree that they will not sell, assign or transfer any of the Pubco
Shares for a period of 12 months from the Closing Date, and that Pubco may place
appropriate legends on the Pubco Share certificates to reflect this restriction.

 

2.7 Exemptions       The Selling Shareholders acknowledge that Pubco has advised
such Selling Shareholders that Pubco is relying upon the representations and
warranties of the Selling Shareholders set out in the Questionnaires to issue
the Pubco Shares under an exemption from the registration requirements of the
Securities Act.

 

3. REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS       As of the
Closing, the Selling Shareholders, represent and warrant to Pubco, and
acknowledge that Pubco is relying upon such representations and warranties, in
connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of Pubco, as follows:

 

3.1 Title and Authority of Selling Shareholders.       Each of the Selling
Shareholders is and will be as of the Closing, the registered and beneficial
owner of and will have good and marketable title to all of the Enviro Common
Stock held by it and will hold such free and clear of all liens, charges and
encumbrances whatsoever; and such Enviro Common Stock held by such Selling
Shareholders have been duly and validly issued and are outstanding as fully paid
and non-assessable common shares in the capital of Enviro. Each of the Selling
Shareholders has due and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth and to transfer the
registered, legal and beneficial title and ownership of the Enviro Common Stock
held by it.

 

Notwithstanding Section 10.1 hereof, the representations and warranties
contained in this section shall survive Closing indefinitely.

 

4. REPRESENTATIONS AND WARRANTIES OF Pubco       As of the Closing, Pubco
represents and warrants to Enviro and the Selling Shareholders and acknowledges
that Enviro and the Selling Shareholders are relying upon such representations
and warranties in connection with the execution, delivery and performance of
this Agreement, notwithstanding any investigation made by or on behalf of Enviro
or the Selling Shareholders, as follows:

 



 - 5 - 

 

 

4.1 Organization and Good Standing       Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and to carry
on its business as now being conducted. Pubco is qualified to do business and is
in good standing as a foreign corporation in each of the jurisdictions in which
it owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 

4.2 Authority       Pubco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Pubco Documents”) to be signed by Pubco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Pubco Documents
by Pubco and the consummation by Pubco of the transactions contemplated hereby
have been duly authorized by its board of directors and no other corporate or
shareholder proceedings on the part of Pubco is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Pubco Documents when executed and delivered by Pubco as
contemplated by this Agreement will be, duly executed and delivered by Pubco and
this Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

 

  (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally;

 

  (b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

  (c) as limited by public policy.

 

4.3 Capitalization of Pubco       The entire authorized capital stock and other
equity securities of Pubco consists of 500,000,000 shares of common stock with a
par value of $0.001 (the “Pubco Common Stock”).

 

4.4 Non-Contravention       Neither the execution, delivery and performance of
this Agreement, nor the consummation of the Transaction, will:

 

  (a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 

  (b) violate any provision of the applicable incorporation or charter documents
of Pubco; or

 



 - 6 - 

 

 

  (c) violate any order, writ, injunction, decree, statute, rule, or regulation
of any court or governmental or regulatory authority applicable to Pubco or any
of its material property or assets.

 

4.5 Validity of Pubco Common Stock Issuable upon the Transaction       The Pubco
Shares to be issued to the Selling Shareholders upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.

 

4.6 Compliance

 

  (a) To the best knowledge of Pubco, Pubco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Pubco;

 

  (b) To the best knowledge of Pubco, Pubco is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Pubco Material Adverse Effect;

 

  (c) Pubco has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 

  (d) Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 

4.7 Filings, Consents and Approvals       No filing or registration with, no
notice to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Pubco of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

 

4.8 SEC Filings       Pubco has furnished or made available to Enviro and the
Selling Shareholders a true and complete copy of each report, schedule,
registration statement and proxy statement filed by Pubco with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “Pubco SEC Documents”). As of their respective dates, the Pubco SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Pubco SEC Documents. The
Pubco SEC Documents constitute all of the documents and reports that Pubco was
required to file with the SEC pursuant to the Exchange Act and the rules and
regulations promulgated thereunder by the SEC.

 



 - 7 - 

 

 

4.9 Listing and Maintenance Requirements       Pubco is not currently quoted on
the OTC Bulletin Board and has not, in the 12 months preceding the date hereof,
received any notice from the OTC Bulletin Board or the FINRA or any trading
market to the effect that Pubco would not be eligible to list or be quoted on
any such trading market.

 

5. CLOSING CONDITIONS

 

5.1 Conditions Precedent to Closing by Pubco       The obligation of Pubco to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 10.6. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

 

  (a) Representations and Warranties           The representations and
warranties of the Selling Shareholders set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date.

 

  (b) Performance           All of the covenants and obligations that the
Selling Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

 

  (c) No Action

 

No suit, action, or proceeding will be pending or threatened which would:

 

  (i) prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

  (ii) cause the Transaction to be rescinded following consummation.

 

  (d) Due Diligence Generally

 

Pubco and its solicitors will be reasonably satisfied with their due diligence
investigation of Enviro that is reasonable and customary in a transaction of a
similar nature to that contemplated by the Transaction, including:

 

  (i) materials, documents and information in the possession and control of
Enviro and the Selling Shareholders which are reasonably germane to the
Transaction;

 

  (ii) a physical inspection of the assets of Enviro by Pubco or its
representatives; and

 

  (iii) title to the material assets of Enviro.

 



 - 8 - 

 

 

  (e) Compliance with Securities Laws

 

Pubco will have received evidence satisfactory to Pubco that the Pubco Shares
issuable in the Transaction will be issuable without registration pursuant to
the Securities Act in reliance on an exemption from the registration
requirements of the Securities Act provided by Regulation S and/or Regulation D.

 

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Pubco Shares to each
Selling Shareholder, Enviro will deliver to Pubco on Closing, a Regulation S
Certificate or Rule 506 Certificate, as applicable, and a Questionnaire duly
executed by each Selling Shareholder.

 

  5.2 Conditions Precedent to Closing by the Selling Shareholders

 

The obligation of the Selling Shareholders to consummate the Transaction is
subject to the satisfaction or written waiver of the conditions set forth below
by a date mutually agreed upon by the parties hereto in writing and in
accordance with Section 10.6. The Closing of the Transaction will be deemed to
mean a waiver of all conditions to Closing. These conditions precedent are for
the benefit of the Selling Shareholders and may be waived by the Selling
Shareholders in their discretion.

 

  (a) Representations and Warranties

 

The representations and warranties of Pubco set forth in this Agreement will be
true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and Pubco will have delivered to Enviro a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Pubco in this Agreement are true and correct.

 

  (b) Performance

 

All of the covenants and obligations that Pubco are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects. Pubco must have delivered
each of the documents required to be delivered by it pursuant to this Agreement.

 

  (c) Transaction Documents

 

This Agreement, and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Enviro, will have been executed and delivered by Pubco.

 

  (d) No Action

 

No suit, action, or proceeding will be pending or threatened before any
governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

 

  (i) prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

  (ii)  cause the Transaction to be rescinded following consummation.

 



 - 9 - 

 

 

  (e) Due Diligence Generally

 

A Selling Shareholder will be reasonably satisfied with their respective due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

 

6. CLOSING

 

6.1 Closing

 

The Closing shall take place on the Closing Date at the offices of the lawyers
for Pubco or at such other location as agreed to by the parties. Notwithstanding
the location of the Closing, each party agrees that the Closing may be completed
by the exchange of undertakings between the respective legal counsels provided
such undertakings are satisfactory to each party’s respective legal counsel.

 

6.2 Closing Date Deliveries of the Selling Shareholders

 

On the Closing Date, the Selling Shareholders will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Pubco:

 

  (a) if any of the Selling Shareholders appoint any person, by power of
attorney or equivalent, to execute this Agreement or any other agreement,
document, instrument or certificate contemplated by this agreement, on behalf of
the Selling Shareholder, a valid and binding power of attorney or equivalent
from such Selling Shareholder; and

 

  (b) certificates and other documents required by Sections 2.3 and 5.2 of this
Agreement.

 

6.3 Closing Date Deliveries of Pubco

 

On the Closing Date, Pubco will deliver or cause to be delivered to the Selling
Shareholders the following, fully executed and in the form and substance
reasonably satisfactory to the Selling Shareholders:

 

  (a) copies of all resolutions and/or consent actions adopted by or on behalf
of the board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

 

  (b) Copies of the Pubco Shares issued to the Selling Shareholder, the
originals of which will be held in escrow and released upon satisfaction of the
Post Closing deliveries required under section 7.2; and

 

  (c) all confirmations and other documents required by Section 5.1 of this
Agreement.

 

7. POST-CLOSING

 

7.1 Post-Closing

 

The Post-Closing shall take place on the Post-Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Post-Closing, each party agrees that the
Post-Closing may be completed by the exchange of undertakings between the
respective legal counsels provided such undertakings are satisfactory to each
party’s respective legal counsel.

 



 - 10 - 

 

 

7.2 Post-Closing Date Deliveries of the Selling Shareholders

 

On the Post-Closing Date, the Selling Shareholders will deliver or cause to be
delivered to Pubco the following, fully executed and in the form and substance
reasonably satisfactory to Pubco:

 

  (a) share certificates representing the Enviro Shares as required by Section
2.3 of this Agreement for reregistration of the Enviro Shares; and

 

  (b) any other necessary documents, each duly executed by Enviro, as required
to give effect to the Transaction and, specifically, the reregistration of the
Enviro Shares.

 

8. TERMINATION

 

8.1 Termination

 

This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

 

  (a) mutual agreement of Pubco and a Selling Shareholder;

 

  (b) Pubco, if there has been a material breach by a Selling Shareholder or any
of the Selling Shareholders of any material representation, warranty, covenant
or agreement set forth in this Agreement on the part of a Selling Shareholder or
the Selling Shareholders that is not cured, to the reasonable satisfaction of
Pubco, within ten business days after notice of such breach is given by Pubco
(except that no cure period will be provided for a breach by a Selling
Shareholder or the Selling Shareholders that by its nature cannot be cured);    
      A Selling Shareholder, if there has been a material breach by Pubco of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Pubco that is not cured by the breaching party, to the
reasonable satisfaction of a Selling Shareholder, within ten business days after
notice of such breach is given by a Selling Shareholder (except that no cure
period will be provided for a breach by Pubco that by its nature cannot be
cured); or

 

  (c) Pubco or a Selling Shareholder if any permanent injunction or other order
of a governmental entity of competent authority preventing the consummation of
the Transaction contemplated by this Agreement has become final and
non-appealable.

 

8.2 Effect of Termination

 

In the event of the termination of this Agreement as provided in Section 8.1,
this Agreement will be of no further force or effect, provided, however, that no
termination of this Agreement will relieve any party of liability for any
breaches of this Agreement that are based on a wrongful refusal or failure to
perform any obligations.

 

9. INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1 Certain Definitions

 

For the purposes of this Article 9 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Pubco or Enviro including damages for lost profits or lost business
opportunities.

 



 - 11 - 

 

 

9.2 Agreement of the Selling Shareholders to Indemnify

 

The Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Pubco and its shareholders from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Pubco and its shareholders by reason of, resulting from, based upon or arising
out of:

 

  (a) any breach by the Selling Shareholders of Section 2.2 of this Agreement;
or

 

  (b) any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Regulation S Certificate, Rule 506 Certificate or the Questionnaire executed by
each Selling Shareholder as part of the share exchange procedure detailed in
Section 2.3 of this Agreement.

 

  9.3 Agreement of Pubco to Indemnify

 

Pubco will indemnify, defend, and hold harmless, to the full extent of the law,
the Selling Shareholders from, against, for, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Selling
Shareholders by reason of, resulting from, based upon or arising out of:

 

  (a) the breach by Pubco of any representation or warranty of Pubco contained
in or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 

  (b) the breach or partial breach by Pubco of any covenant or agreement of
Pubco made in or pursuant to this Agreement, any Pubco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

  10. MISCELLANEOUS PROVISIONS

 

  10.1 Effectiveness of Representations; Survival

 

Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until one (1) year after the Closing Date.

 

  10.2 Further Assurances

 

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.

 



 - 12 - 

 

 

  10.3 Amendment

 

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

 

  10.4 Expenses

 

Pubco will bear all costs incurred in connection with the preparation, execution
and performance of this Agreement and the Transaction contemplated hereby,
including all fees and expenses of agents, representatives and accountants;
provided that Pubco and Enviro will bear its respective legal costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby.

 

  10.5 Entire Agreement

 

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

 

  10.6 Notices

 

All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as will be specified by like notice):

 

If to any of the Selling Shareholders:

 

                 

 

  Attention:       Telephone:    

 

If to Pubco:

 

  c/o Macdonald Tuskey, Corporate and Securities Lawyers
Barristers & Solicitors
Suite 400 – 570 Granville Street
Vancouver, British Columbia
Canada V6C 3P1         Attention: Bill Macdonald   Telephone:

(604) 648-1670

  Facsimile: (604) 681-4760

 



 - 13 - 

 

 

  All such notices and other communications will be deemed to have been
received:         (a) in the case of personal delivery, on the date of such
delivery;

 

  (b) in the case of a fax, when the party sending such fax has received
electronic confirmation of its delivery;

 

  (c) in the case of delivery by internationally-recognized express courier, on
the business day following dispatch; and

 

  (d) in the case of mailing, on the fifth business day following mailing.

 

  10.7 Independent Legal Advice.

 

Each Selling Shareholder acknowledges that:

 

  (a) this Agreement was prepared by counsel for Pubco;

 

  (b) counsel received instructions from Pubco and does not represent the
Selling Shareholder;

 

  (c) the Selling Shareholder has been requested to obtain his own independent
legal advice on this Agreement prior to signing this Agreement;

 

  (d) the Selling Shareholder has been given adequate time to obtain independent
legal advice;

 

  (e) by signing this Agreement, the Selling Shareholder confirms that he fully
understands this Agreement; and

 

  (f) by signing this Agreement without first obtaining independent legal
advice, the Selling Shareholder waives his right to obtain independent legal
advice.

 

  10.8 Headings

 

The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.

 

  10.9 Benefits

 

This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

 

  10.10 Assignment

 

This Agreement may not be assigned (except by operation of law) by any party
without the consent of the other parties.

 

  10.11 Governing Law

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed therein.

 



 - 14 - 

 

 

  10.12 Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.

 

  10.13 Gender

 

All references to any party will be read with such changes in number and gender
as the context or reference requires.

 

  10.14 Business Days

 

If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Delaware, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.

 

  10.15 Counterparts

 

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 

  10.16 Fax Execution

 

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

 

 

[THIS PART INTENTIONALL LEFT BLANK]

 



 - 15 - 

 

 

  10.17 Schedules and Exhibits

 

The schedules and exhibits are attached to this Agreement and incorporated
herein.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

PACIFIC GREEN TECHNOLOGIES INC.         Per:       Authorized Signatory    
Name: Neil Carmichael     Title: President  

 

THE SELLING SHAREHOLDER      
(                                                                   )  

 

Per:       Authorized Signatory    
Name:                                                                        
Title:                                                                        

 



 - 16 - 

 

 

Schedule 1 

 

TO THE SHARE EXCHANGE AGREEMENT
AMONG PACIFIC GREEN TECHNOLOGIES INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN
THE SHARE EXCHANGE AGREEMENT

 

THE SELLING SHAREHOLDERS

 

Ref No.

Shareholder’s Name Address

Number of

Enviro Shares

Held before 

Closing

Total Number of

Pubco Shares

to be issued by

Pubco on Closing

                             

 



 

 

 

SCHEDULE 1A

 

TO THE SHARE EXCHANGE AGREEMENT

AMONG PACIFIC GREEN TECHNOLOGIES AND THE SELLING SHAREHOLDERS AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

 

ACKNOWLEDGED AND AGREED TO THIS 10th day of February, 2016, BY:

 

    (Name of Subscriber – Please type or print)           (Signature of
Authorized Signatory)           (Name of Authorized Signatory)           (Office
of Authorized Signatory)           (Address of Subscriber)           (City,
State or Province, Postal Code of Subscriber)           (Country of Subscriber)
          (Telephone number of Subscriber)  

 



 - 2 - 

 

 

Schedule 2A

 

TO THE SHARE EXCHANGE AGREEMENT
AMONG PACIFIC GREEN TECHNOLOGIES INC., AND THE SELLING SHAREHOLDERS AS SET OUT
IN THE SHARE EXCHANGE AGREEMENT

 

CERTIFICATE OF NON-U.S. SHAREHOLDER

 

In connection with the issuance of common stock (the “Pubco Shares”) of PACIFIC
GREEN TECHNOLOGIES INC., a Delaware corporation (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated February 10, 2016 (the
“Agreement”), among Pubco, and the shareholders of Enviro as set out in the
Agreement (each, a “Selling Shareholder”), the undersigned Selling Shareholder
hereby agrees, acknowledges, represents and warrants that:

 

1.             the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

 

2.             none of the Pubco Shares have been or will be registered under
the U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

 

3.             the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares prior to the expiration of a period of one year
after the date of original issuance of the Pubco Shares (the one year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

 

4.             the Selling Shareholder understands and agrees not to engage in
any hedging transactions involving any of the Pubco Shares unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

 

5.             the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;

 

6.             the Selling Shareholder has not acquired the Pubco Shares as a
result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Pubco Shares which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Shares; provided, however, that the Selling Shareholder may sell or otherwise
dispose of the Pubco Shares pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

 



 

 

 

7.             the statutory and regulatory basis for the exemption claimed for
the sale of the Pubco Shares, although in technical compliance with Regulation
S, would not be available if the offering is part of a plan or scheme to evade
the registration provisions of the U.S. Securities Act or any applicable state
and provincial securities laws;

 

8.             Pubco has not undertaken, and will have no obligation, to
register any of the Pubco Shares under the U.S. Securities Act;

 

9.             Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

 

10.           the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

 

11.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Pubco in
connection with the acquisition of the Pubco Shares under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;

 

12.           the books and records of Pubco were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

 

13.           the undersigned:

 

  (a) is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;

 

  (b) the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

 

  (c) the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and

 



 - 2 - 

 

 

  (d) the acquisition of the Pubco Shares by the undersigned does not trigger:

 

  (i) any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction; or

 

  (ii) any continuous disclosure reporting obligation of Pubco in the
International Jurisdiction; and         the undersigned will, if requested by
Pubco, deliver to Pubco a certificate or opinion of local counsel from the
International Jurisdiction which will confirm the matters referred to in
Sections 13(c) and 13(d) above to the satisfaction of Pubco, acting reasonably;

 

14.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

 

15.           the undersigned is not aware of any advertisement of any of the
Pubco Shares and is not acquiring the Pubco Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

 

16.           no person has made to the undersigned any written or oral
representations:

 

  (a) that any person will resell or repurchase any of the Pubco Shares;

 

  (b) that any person will refund the purchase price of any of the Pubco Shares;

 

  (c) as to the future price or value of any of the Pubco Shares; or

 

  (d) that any of the Pubco Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

 

17.           none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

 

18.           the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;

 

19.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

 



 - 3 - 

 

 

20.           the Pubco Shares are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a person in the United States;

 

21.           the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

 

22.           the undersigned understands and agrees that the Pubco Shares will
bear the following legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 

23.           the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.

 

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

 



 

Date: February 10, 2016

Signature                

Print Name 

               

Title (if applicable)



               

Address

   

 



 - 4 - 

 

 

SCHEDULE 2B

 

TO THE SHARE EXCHANGE AGREEMENT
AMONG PACIFIC GREEN TECHNOLOGIES INC., AND THE SELLING SHAREHOLDERS AS SET OUT
IN THE SHARE EXCHANGE AGREEMENT

 

CERTIFICATE OF U.S. SHAREHOLDER

 

In connection with the issuance of common stock (the “Pubco Shares”) of PACIFIC
GREEN TECHNOLOGIES INC., a Delaware corporation (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated February 10, 2016 (the
“Agreement”), among Pubco, and the shareholders of Enviro as set out in the
Agreement (each, a “Selling Shareholder”), the undersigned Selling Shareholder
hereby agrees, acknowledges, represents and warrants that:

 

1.             the undersigned satisfies one or more of the categories of
"Accredited Investors", as defined by Regulation D promulgated under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), as
indicated below: (Please initial in the space provide those categories, if any,
of an "Accredited Investor" which the undersigned satisfies.)

 

                 Category 1 An organization described in Section 501(c)(3) of
the United States Internal Revenue Code, a corporation, a Massachusetts or
similar business trust or partnership, not formed for the specific purpose of
acquiring the Shares, with total assets in excess of US $5,000,000.          
                Category 2 A natural person whose individual net worth, or joint
net worth with that person's spouse, on the date of purchase exceeds
US $1,000,000, excluding the value of such person’s primary residence.          
                Category 3 A natural person who had an individual income in
excess of US $200,000 in each of the two most recent years or joint income with
that person's spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.  
                        Category 4 A "bank" as defined under Section (3)(a)(2)
of the 1933 Act or savings and loan association or other institution as defined
in Section 3(a)(5)(A) of the Securities Act acting in its individual or
fiduciary capacity; a broker dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934 (United States); an insurance company as defined
in Section 2(13) of the 1933 Act; an investment company registered under the
Investment Company Act of 1940 (United States) or a business development company
as defined in Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958 (United States); a plan with total
assets in excess of $5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.

 



 

 

 

                  Category 5 A private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940 (United States).  
                        Category 6 A director or executive officer of the
Company.                           Category 7 A trust with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Shares, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the 1933 Act.                           Category 8 An
entity in which all of the equity owners satisfy the requirements of one or more
of the foregoing categories.             Note that for any of the Selling
Shareholders claiming to satisfy one of the above categories of Accredited
Investor may be required to supply the Company with a balance sheet, prior
years' federal income tax returns or other appropriate documentation to verify
and substantiate the Subscriber's status as an Accredited Investor.            
If the Selling Shareholder is an entity which initialled Category 8 in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:  

 

2.             none of the Pubco Shares have been or will be registered under
the U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

 

3.             the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares shall be made only in compliance with the
registration provisions of the U.S. Securities Act or an exemption therefrom and
in each case only in accordance with applicable state and foreign securities
laws;

 

4.             the Selling Shareholder understands and agrees not to engage in
any hedging transactions involving any of the Pubco Shares unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

 

5.             the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;

 

6.             Pubco has not undertaken, and will have no obligation, to
register any of the Pubco Shares under the U.S. Securities Act;

 

7.             Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

 



 - 2 - 

 

 

8.             the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

 

9.             the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Pubco in
connection with the acquisition of the Pubco Shares under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;

 

10.           the books and records of Pubco were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

 

11.           the undersigned:

 

  (a) is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;

 

  (b) the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

 

  (c) the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and

 

  (d) the acquisition of the Pubco Shares by the undersigned does not trigger:

 

  (i) any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction; or

 

  (ii) any continuous disclosure reporting obligation of Pubco in the
International Jurisdiction; and

 

the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 11(c) and 11(d) above to the satisfaction of
Pubco, acting reasonably;

 

12.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

 



 - 3 - 

 

 

13.           the undersigned is not aware of any advertisement of any of the
Pubco Shares and is not acquiring the Pubco Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

 

14.           no person has made to the undersigned any written or oral
representations:

 

  (a) that any person will resell or repurchase any of the Pubco Shares;

 

  (b) that any person will refund the purchase price of any of the Pubco Shares;

 

  (c) as to the future price or value of any of the Pubco Shares; or

 

  (d) that any of the Pubco Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

 

15.           none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

 

16.           the undersigned is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;

 

17.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

 

18.           the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

 

19.           the undersigned understands and agrees that the Pubco Shares will
bear the following legend:

 

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 



 - 4 - 

 

 

20.           the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.

 

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.

 

    Date: February 10, 2016 Signature                 Print Name                
Title (if applicable)                 Address                                  
SSN/Tax ID    

 

 

 

 - 5 -

 



 

 

 

 

